Citation Nr: 1403987	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to July 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was previously before the Board in June 2011, and was remanded for additional development.

The issue of increased rating for PTSD being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the October 2011 VA examination has raised the possibility that the Veteran's service connection rating for PTSD, which is currently rated 50 percent, may be more sever than currently rated.  Therefore, the Board does not have jurisdiction over the increased rating and the issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  However, even when the percentage requirements are not met, entitlement to a total rating TDIU may nonetheless be granted when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2013). 

The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for TDIU.  He is currently in receipt of a 50 percent rating for PTSD.  The Veteran's combined disability rating is 50 percent.

In addition, the Board notes the rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) . Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance and must refer this matter to the RO for adjudication, including referral to the Director of the Compensation and Pension Service for such consideration.  38 C.F.R. § 4.16(b) (2013).

The issue of an increased rating for PTSD is being referred to the RO.  Because the Veteran does not currently meet the schedular criteria for TDIU and because a determination with respect to the increased rating for PTSD claim may have an impact upon consideration of the issue of entitlement to TDIU, the Board finds that those issues are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, consideration of the claim for entitlement to TDIU must be deferred until the RO adjudicated the referred claim for the increased rating for PTSD.   Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for an increased rating for PTSD.

2.  Forward the claim to the Director of Compensation and Pension Service for consideration of the assignment of TDIU under 38 C.F.R. 4.16(b) (2013).

3.  Readjudicate the claim of entitlement to TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

